 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   PEDRO RANGEL,                                     DEATH PENALTY CASE

11                        Petitioner,                  Old Case No. 1:18-cv-01713-AWI
                                                       New Case No. 1:18-cv-01713-AWI-SAB
12              v.
                                                       ORDER ASSIGNING MAGISTRATE JUDGE
13   RONALD DAVIS, Warden of San Quentin               STANLEY A. BOONE TO THIS ACTION
     State Prison,
14
                          Respondent.
15

16

17              IT IS HEREBY ORDERED that the Clerk’s office shall assign Magistrate Judge Stanley
18   A. Boone to this action. The new case number shall be:
19                                         1:18-cv-01713-AWI-SAB
20              All future pleadings and/or correspondence must be so numbered. The parties are advised
21   that use of an incorrect case number, including initials, may result in a delay of documents being
22   processed and copies thereof being correctly distributed and received by the appropriate judicial
23   officer.
24
     IT IS SO ORDERED.
25

26   Dated: December 21, 2018
                                                  SENIOR DISTRICT JUDGE
27

28
                                                       1
